DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-20 are pending upon entry of amendment filed on 2/25/20.

3.	The first line of the specification does not reflect the current status of the parent application.

4.	Applicant’s submission of IDS filed on 3/6/20 has been acknowledged.  The copies of non-patent literature are submitted in U.S. Application No. 13/850,849.  The applications listed in supplemental IDS filed on 3/6/20 (2 page entry) has been considered and treated as PTO-1449.

5.	The title of the invention is not descriptive.  A new title is required that clearly indicative of the invention to which the claims are directed.

6.	The oath filed on 12/9/19 has been acknowledged.

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by U.S. Pub 2011/0027266.

The ‘266 publication teaches CXCR-5 antibody formulations comprising 1-150mg/ml antibody, citrate buffer at 2-50mM ([236]), polysorbate at 0.01%, mannitol or sucrose at about 5%, NaCl (e.g. tonicity agent) at 100mM at about pH 5.5 ([236-247]).  Note addition of methionine, arginine and/or other amino acid at 1-5% is allowed ([0239-241]). 

The formulations is intravenously or subcutaneously administered and lyophilized ([268]) and meets limitations of claim 1, 15 and 16.

The ‘266 publication further discloses that the CXCR5 is fully human IgG4 ([149]) and Given that the pH of the formulation is about 5-7([245]) and the formulation comprises all the excipients that are required by the claimed invention, the pI of the prior art formulation would be inherently identical to the claim formulation and claims 10-11 are included in this rejection. 
Therefore, the reference teaching anticipates the claimed invention.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising fully human IgG4, citrate buffer at 10mM at pH6, 0.02% polysorbate, about 6% sucrose, and about 0.2% NaCl wherein the patented claims reads on the claimed invention.

11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-16 of U.S. Pat 10,525,130.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising fully human IgG4, citrate buffer at 10mM at pH6, , 0.01% polysorbate, about 4% mannitol, and about 0.2% NaCl that reads on the claimed invention.

12	 No claims are allowable.

13.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patent Examiner
Technology Center 1600
November 17, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644